 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                    NO: 2:18-CR-0232-TOR-17
 8                              Plaintiff,
                                                    ORDER GRANTING DEFENDANT’S
 9          v.                                      MOTION TO TRAVEL

10    MATTHEW DAVID CARTER,

11                              Defendant.

12         BEFORE THE COURT is Defendant’s Unopposed Motion to Travel. ECF

13   No. 503. The motion was submitted for consideration without oral argument. The

14   Court - - having reviewed the file and the records therein - - is fully informed.

15         Defendant is currently scheduled for a sentencing hearing in this matter on

16   September 5, 2019. During the pendency of this case Defendant has been released

17   to pretrial supervision on certain terms and conditions, which includes the

18   condition that Defendant remain in either the Eastern District of Washington or

19   District of Nevada, unless granted advance permission by the Court to travel

20   outside the districts. See ECF No. 155. Defendant now seeks the Court’s



     ORDER GRANTING DEFENDANT’S MOTION TO TRAVEL ~ 1
 1   permission to travel to Dallas, Texas on July 24-25, 2019. In support of his

 2   motion, Defendant informs the Court that neither his supervising U.S. Probation

 3   officer in the District of Nevada nor the government oppose his request. Notably,

 4   Defendant has been allowed to travel on previous occasions during the pendency

 5   of this matter with no problems and has otherwise abided by all conditions of

 6   release. For good cause shown, Defendant’s motion is granted.

 7          ACCORDINGLY, IT IS HEREBY ORDERED:

 8          1. Defendant’s Unopposed Motion to Travel (ECF No. 503) is

 9   GRANTED.

10          2. Defendant is permitted to travel between the Eastern District of

11   Washington or the District of Nevada to Dallas, Texas from July 24, 2019, through

12   July 25, 2019.

13          3. Defendant shall notify his probation officer of his specific travel plans at

14   least 24 hours before leaving the Eastern District of Washington or District of

15   Nevada and contact either United States Probation Office immediately upon his

16   return to the district.

17          4. All other terms and conditions of Defendant’s pre-trial supervision

18   remain in effect.

19          5. Defendant’s sentencing hearing scheduled for September 5, 2019, in

20   Spokane, Washington, remains set.



     ORDER GRANTING DEFENDANT’S MOTION TO TRAVEL ~ 2
 1         The District Court Executive is hereby directed to enter this Order and

 2   furnish copies to counsel and the United States Probation Office.

 3         DATED July 18, 2019.

 4

 5                                  THOMAS O. RICE
                             Chief United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING DEFENDANT’S MOTION TO TRAVEL ~ 3
